Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 2) “said first gaming machine and said second gaming machine when positioned with a first side of said first gaming machine against a second side of said second gaming machine cooperating to define a common display comprising one or more of said plurality of spaced apart lights of said first gaming machine contiguous with one or more of said plurality of spaced apart lights of said second gaming machine; wherein said plurality of spaced apart lights of said first and second gaming machines are configured to be selectively illuminated to display one or more images, where a portion of at least one of said images is displayed by said plurality of spaced apart lights of said first gaming machine and a portion of said at least one of said images is displayed by said plurality of spaced apart lights of said second gaming machine”, (with respect to Claim 12) “positioning said first gaming machine and said second gaming machine in side-by-side contact so that one or more of said plurality of spaced apart lights of said first gaming machine are contiguous with one or more of said plurality of spaced apart lights of said second gaming machine; and 
Gaming device with external lighting functionality is well known in the art. For instance, Gronkowski et al. (2012/0129601) in view of Radek et al. (2014/0206432) teaches a first gaming machine comprising: a cabinet having a top and bottom, a first side and a second side, and a front and a rear; an electronic video display located at said front of said cabinet; a plurality of spaced apart lights at one or more locations of said front adjacent to said first side and at one or more locations of said front adjacent to said second side; at least one player input device; a memory device; a controller; machine-readable code stored in said memory device executable by said 
However, Gronkowski in view of Radek is silent on “said first gaming machine and said second gaming machine when positioned with a first side of said first gaming machine against a second side of said second gaming machine cooperating to define a common display comprising one or more of said plurality of spaced apart lights of said first gaming machine contiguous with one or more of said plurality of spaced apart lights of said second gaming machine; wherein said plurality of spaced apart lights of said first and second gaming machines are configured to be selectively illuminated to display one or more images, where a portion of at least one of said images is displayed by said 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715